49 So.3d 869 (2010)
Alden HANSON, Appellant,
v.
Barbara Cooper HANSON, Appellee.
No. 3D10-3308.
District Court of Appeal of Florida, Third District.
December 29, 2010.
Woodrow "Mac" Melvin, Jr., Miami, for appellant.
Yoss LLP and Elizabeth S. Baker, Miami, for appellee.
Before GERSTEN, WELLS and SHEPHERD, JJ.
PER CURIAM.
Affirmed. This decision shall take effect immediately and the mandate shall be released simultaneously with this opinion without regard to any motion for rehearing or rehearing en banc.